260 F.2d 486
James E. ROBERTS, Appellant,v.Gladys S. ROBERTS, Appellee.
No. 14367.
United States Court of Appeals District of Columbia Circuit.
Argued September 24, 1958.
Decided October 9, 1958.
Petition for Rehearing Denied October 31, 1958.

Mr. George E. C. Hayes, Washington, D. C., with whom Messrs. James A. Cobb, Julian R. Dugas and Luke C. Moore, Washington, D. C., were on the brief, for appellant.
Mr. Joseph C. Waddy, Washington, D. C., with whom Messrs. William C. Gardner, William B. Bryant, and Marion C. George, Jr., Washington, D. C., were on the brief, for appellee.
Before WILBUR K. MILLER, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This case is before us on appeal from a judgment of the District Court declaring a decree of divorce entered December 7, 1955, in the Chancery Court of Garland County, Arkansas, in the case of James E. Roberts v. Gladys S. Roberts to be null and void, and holding that the interests and rights of the appellee in certain premises in the District of Columbia are unaffected by the said decree.


2
We have carefully considered the transcript, as appellant had asked us to do. We are satisfied that appellant has failed to sustain his burden of persuading us that we should reject the findings and conclusions of the trier and substitute others favorable to him.

Accordingly, the judgment should be and is

3
Affirmed.